DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 21 August 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 6, 8-15, 17-21 and 25-26 in the reply filed on 06 October 2020 is acknowledged.  Claims 1, 3, 4 and 24 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for injecting gas” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “for injecting gas” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) claim 12 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: As discussed in ¶99, the corresponding structure is driving valves or pumps.
Claim limitation “means for servo-assisting” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “for servo-assisting” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claim 17 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim limitation “an actuator means for opening and closing” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “for opening and closing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claim 19 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: It appears from ¶86 that the invoked structure is manual operation or a drive.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim limitation “a crushing and/or destemming stage… so as to press” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “stage” coupled with functional language “so as to press” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) claim 15 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification fails to disclose the corresponding structure, material, or acts for the claimed function.  See ¶36.  
Claim limitation “a programmable device adapted to command” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “device” coupled with functional language “adapted to command” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) claims 18 and 25-26 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Applicant is required to:
(a) Amend the claims so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-15, 17-21 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the phrase “overlaying the top of a plurality of tanks” is indefinite.  First, it is unclear if applicant is referring to the fermentation tank of the preamble or if this is a different tank.  Second, it is unclear if applicant is attempting to positively claim the plurality of tanks or if this is merely intended use of the guide.  Third, it is unclear if applicant is attempting to claim that the tanks are part of the loading system that is claimed or if this is part of device that the product is being loaded into (and thus is not part of the claimed invention and is merely intended use).  For the purpose of examination it is assumed that these tanks are the fermentation tanks (based on applicant’s disclosure) and thus is merely intended use.
For claim 8, the claim is indefinite since it is directed to the tanks, which by the preamble are not part of the claimed invention. As such it is unclear if applicant is merely further limited the intended use of the system claimed or 
For claim 10, the phrase “which at least one container” is indefinite as it is unclear if applicant is now claiming containers in addition to that of claim 6 or if applicant is merely attempting to refer back to the container of claim 6.  For the purpose of examination it is assumed that applicant is referring to the container of claim 6.
For claim 12, the phrase “a container comprises” is indefinite as it is unclear if applicant is now claiming another container in addition to that of claim 6 or if applicant is merely attempting to refer back to the container of claim 6.  For the purpose of examination it is assumed that applicant is referring to the container of claim 6.
For claim 13, there is no antecedent basis for “each container” as claim 6 only claims a single container.  
For claim 15, as discussed above, “a crushing and/or destemming stage” invokes 112(f) but the disclosure does not provide adequate structure for this invocation.  As such, it is unclear what structure applicant is invoking.  Accordingly, for the purpose of examination this will be treated as a generic limitation.  Additionally, the phrase “and/or is indefinite as it is unclear which embodiment applicant is claiming.
For claim 17, the phrase “a or each container” is indefinite as it is unclear if applicant is now claiming another container in addition to that of claim 6 or if applicant is merely attempting to refer back to the container of claim 6.  For the 
For claims 18 and 25, as discussed above, the phrase “a programmable device” invokes 112(f) but the disclosure does not provide adequate structure for this invocation.  As such, it is unclear what structure applicant is invoking.
For claim 19, the phrase “a or each container” is indefinite as it is unclear if applicant is now claiming another container in addition to that of claim 6 or if applicant is merely attempting to refer back to the container of claim 6.  For the purpose of examination it is assumed that applicant is referring to the container of claim 6.
For claim 20, the phrase “a or each container” is indefinite as it is unclear if applicant is now claiming another container in addition to that of claim 6 or if applicant is merely attempting to refer back to the container of claim 6.  For the purpose of examination it is assumed that applicant is referring to the container of claim 6.  Further, the phrase “when present” is indefinite as it is unclear if applicant is positively claiming a plunging piston or if this is merely an alternative limitation and thus has no patentable weight.  For the purpose of examination, based on the remainder of the claim, it is assumed applicant is positively claiming the plunging piston.
For claim 21, the phrase “a or each container” is indefinite as it is unclear if applicant is now claiming another container in addition to that of claim 6 or if applicant is merely attempting to refer back to the container of claim 6.  For the 
For claim 26, as discussed above, the phrase “a programmable device” invokes 112(f) but the disclosure does not provide adequate structure for this invocation.  As such, it is unclear what structure applicant is invoking. Additionally, the phrase “and/or is indefinite as it is unclear which embodiment applicant is claiming.  Finally, the phrase “with predetermined movements” is indefinite as it is unclear in what way one is predetermining these movements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 8, 10, 13-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,730,555 to Blanchot (Blanchot).
Concerning claim 6, Blanchot discloses an apparatus or system (MC) for loading a plant product, preferably must or grapes, inside a fermentation tank comprising a loading mouth on its top, comprising: 

a guide (4) configured to support and guide the container so as to make it arrive over the loading mouth for unloading therein said quantity wherein the guide is made to lie only along a plane (X) overlying the top of a plurality of tanks, the plane being orthogonal to the direction of the force of gravity.
Concerning claim 8, Blanchot discloses an apparatus for loading a plant product inside a formation tank that is capable of being used with the plurality of tanks has the top and/or the loading mouth at the same height.
Concerning claim 10, Blanchot discloses the guide (4) comprises or is constituted by a track  to which at least one container is slidingly coupled.
Concerning claim 13, Blanchot discloses each container is hermetically closable by means of an airtight lid (7).
Concerning claim 14, Blanchot discloses said container comprises a plunging piston (10, 11) to plung the plant product.
Concerning claim 15, Blanchot discloses said container comprises a crushing and/or destemming stage (8, 9) placed on the bottom or at the outlet of the hopper or container, so as to press the plant product while it is being loaded inside a tank.
Concerning claim 17, Blanchot discloses each container comprises means for servo-assisting for moving the plunging piston (10, 11).
Concerning claim 19, Blanchot discloses container comprises an actuator means coupled to a movable wall (15) on the bottom of the container or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchot.
Concerning claims 9 and 11, Blanchot does not disclose the guide (4) forms a closed circuit or ring for the container.  However, the guide (4) is designed such that the container (figure 2) move over the tank (12).  As such, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Blanchot such that the guide forms a closed circuit as such determination would result during routine engineering practices and experimentation.  For instance, if the tanks are in a circular pattern, in order for the guide to be effective for moving the container over the tanks, then the guide much also form a closed circuit.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Concerning claims 25-26, while Blanchot does not explicitly disclose a programmable device, it would inherently have such a feature as the device is designed to perform a function and thus either a human operator or a computer system would inherently control such a device.  As both are programmable, either would read on the claim limitations.  Additionally, providing automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 120 USPQ 193, 194 (CCPA 1958).

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchot in view of U.S. Patent No. 9,493,298 to Evens et al (Evens).
Concerning claim 12, Blanchot discloses a container comprises or is constituted by a hopper (at 7).  However it does not disclose the auxiliary tank containing inert gas and means for injecting the gas into the hopper.
Evens discloses a system for a plant product involving containing inert gas and means for injecting the gas (column 19, lines 6-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the inert gas tank and means for injecting it into the hopper because, as disclosed by Evans, using an inert gas reduces oxidation and product degradation (column 19, lines 6-25).  
Concerning claim 18, Blanchot does not disclose a programmable device adapted to command the injection of inert gas into the container or into the hopper.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the inert gas tank and means for injecting it into the hopper because, as disclosed by Evans, using an inert gas reduces oxidation and product degradation (column 19, lines 6-25).

Allowable Subject Matter
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the container comprises a central body, which supports a plunging piston when present, and two legs which extend from the central body and have the ends engageable on the guide, one or each of the two legs being hinged on the central body to oscillate about an axis (X1) in use horizontal and substantially orthogonal to the translation direction (Z) of the piston..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
04/21/2021